DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 05/12/2022 have been received, to which the Applicant is thanked. Claim 19 is cancelled. Claim 20 is now dependent from claim 18, Claim 28 is now dependent from claim 26. New claim 32 has been added into consideration. The Drawing Objections of record have been overcome and therefore withdrawn. The 112(b) rejections of record have been overcome and therefore withdrawn.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 10-14 regarding newly amended claim language,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “limiting connector” in claims 19-21.
The Specifications filed 09/30/2019 fail to detail what physical structure is supposed to make up such a “limiting connector”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 32 is allowed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18, 20-24, 29, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0274795), hereinafter referred to as Lee, in further view of Yun et al (US 2018/0216835), hereinafter referred to as Yun, in further view of Geng et al (WO2019/001184), hereinafter referred to as Geng, in further view of Sekito et al (JP2016195888), hereinafter referred to as Sekito (US 2019/0226711 will be used as a suitable translation).

Regarding claim 16, Lee (US 2018/0274795) shows an air conditioner indoor unit, comprising: a back plate assembly (13, Fig. 2/17); a top cover assembly (10d, Fig. 3), a part of the top cover assembly being detachably connected to a top wall of the back plate assembly (Fig. 2/3); and a panel assembly (12, Fig. 3) comprising: a first panel (14/1214, Fig. 2/17/18 – Lee states that the Figures are all drawn to an embodiment of the present disclosure, which the Examiner is interpreting to be the one embodiment which is the present disclosure) arranged in front of the back plate assembly (Fig. 2) and detachably connected to the back plate assembly (Fig. 5), a top end of the first panel is connected to another part of the top cover assembly (Fig. 1), the first panel including a first air outlet (17, Fig. 2 – the first air outlet can be seen as the top air outlet, with the second air outlet located below the first air outlet) and a second air outlet (Fig. 2 – the second air outlet is arranged below the first air outlet) arranged below the first air outlet (Fig. 2); a second panel (10a, Fig. 1) disposed below the first panel (Fig. 1; a door mounting plate (Fig. 3 – the structure of the back plate assembly comprises of a forward face of which comprises of the door mounting plate) disposed at rear of the first panel (Fig. 2); a door (60, Fig. 1) arranged corresponding to the first air outlet (Fig. 2) and coupled to the door mounting plate (Fig. 3 – the door 60, which comprises of element 66, can be seen coupled to the door mounting plate), the door being movable relative to the door mounting plate to open or close the first air outlet (Fig. 1/8), and the door being configured to move rearward relative to the door mounting plate when the door closes the first air outlet (Fig. 4/9).
However, Lee lacks showing the second panel being detachably connected to a lower end of the first panel and the back plate assembly.
Yun (US 2018/0216835), an air conditioner, is in the same field of endeavor as Lee which is an air conditioner. 
Yun teaches the second panel (1312, Fig. 2/3) being detachably connected to a lower end of the first panel (1311, Fig. 1) and the back plate assembly (1370, Fig. 2/4/5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Yun to provide the second panel being detachably connected to a lower end of the first panel and the back plate assembly, which would provide an air conditioner that has various discharge methods (¶0008).
However, the combination of Lee & Yun lacks showing the door mounting plate including a guiding groove, and -4-Customer No. 160809Attorney Docket No. 00278.1041.OOUSa guiding post arranged at the door, the guiding post being configured to extend into the guiding groove and slide relative to the guiding groove.
Geng (WO2019/001184), an air conditioner, is in the same field of endeavor as Lee which is an air conditioner.
Geng teaches the door mounting plate (100, Fig. 1, ¶0038, Lines 1-2 – Figs. 1-12 pertain to the embodiment of the present invention) including a guiding groove (Fig. 1 – as the Applicant shows a guiding groove consisting of a space between two separate elements, as does Geng teach with a guiding groove located between elements 111 & 112/113), and -4-Customer No. 160809Attorney Docket No. 00278.1041.OOUSa guiding post (222, Fig. 1) arranged at the door (220, Fig. 1), the guiding post being configured to extend into the guiding groove and slide relative to the guiding groove (¶0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee & Yun to incorporate the teachings of Geng to provide the door mounting plate including a guiding groove, and -4-Customer No. 160809Attorney Docket No. 00278.1041.OOUSa guiding post arranged at the door, the guiding post being configured to extend into the guiding groove and slide relative to the guiding groove, which would provide a vertical air conditioner whose air outlet is opened and closed in a novel and unique manner (¶0005).
However, the combination of Lee, Yun, & Geng lacks showing and the door being configured to move downward and forward relative to the door mounting plate when the door closes the first air outlet.
Sekito (JP2016195888), an opening and closing device of for an air conditioner, is in the same field of endeavor as Kim which is an opening and closing device of an air conditioner.
Sekito teaches the door (40, see Annotated Figure 4) being configured to move downward and forward (see Annotated Figure 4) when the door closes the first air outlet (¶0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee, Yun, & Geng to incorporate the teachings of Sekito to provide the door being configured to move downward and forward relative to the door mounting plate when the door closes the first air outlet, which would provide a door main body that is configured to be restricted from shifting in the width direction due to the rotation of the drive gear (¶0005, Lines 14-16).


    PNG
    media_image1.png
    693
    1058
    media_image1.png
    Greyscale

Annotated Figure 4

Regarding claim 17, Lee shows elements of the claimed invention as stated above in claim 16 including the first and second panels. 
However, Lee lacks showing wherein the first panel and the second panel are two separately molded panels.  
Yun teaches wherein the first panel and the second panel are two separately molded panels (Fig. 1/2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Yun to provide wherein the first panel and the second panel are two separately molded panels, which would provide an air conditioner that has various discharge methods (¶0008).

Regarding claim 18, Lee teaches elements of the claimed invention as stated above in claim 16 the door, a direction approaching the first panel, and the first outlet.
However, the combination of Lee & Yun lacks showing wherein: the guiding groove includes an inclined portion extending obliquely downwards in a direction approaching the first panel; and the door is configured to close the first air outlet when the guiding post slides to the inclined portion of the guiding groove.  
Geng teaches wherein: the guiding groove includes an inclined portion (Fig. 4 – the inclined portion can be seen as the oblique part of element 112 that flares out obliquely, where element 112 and 113 overlap) extending obliquely downwards (Fig. 1/4); and the door is configured to close the first air outlet (Fig. 1 – the first air outlet 101 can be seen as the first air outlet from the bottom) when the guiding post slides to the inclined portion of the guiding groove (¶0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee & Yun to incorporate the teachings of Geng to provide wherein: the guiding groove includes a inclined portion extending obliquely downwards in a direction approaching the first panel; and the door is configured to close the first air outlet when the guiding post slides to the inclined portion of the guiding groove, which would provide a vertical air conditioner whose air outlet is opened and closed in a novel and unique manner (¶0005).

Regarding claim 20, Lee shows elements of the claimed invention above as stated in claim 18 including a drive mechanism (60, Fig. 4).
However, the combination of Lee & Yun lacks showing further comprising: a drive mechanism configured to drive the door to move.  
Geng teaches further comprising: a drive mechanism (Fig. 2 – the drive mechanism comprises of elements 500, 400, 213, & 224) configured to drive the door to move (¶0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee & Yun to incorporate the teachings of Geng to provide further comprising: a drive mechanism configured to drive the door to move, which would provide a vertical air conditioner whose air outlet is opened and closed in a novel and unique manner (¶0005).

Regarding claim 21, the combination of Lee & Yun shows elements of the claimed invention as stated above in claim 20 including the drive mechanism.
However, the combination of Lee & Yun lacks showing wherein the drive mechanism comprises: -5-Customer No. 160809Attorney Docket No. 00278.1041.OOUSan actuator disposed at the door mounting plate; a drive gear connected to the actuator and configured to be driven to rotate by the actuator; a rack engaged with the drive gear.
Geng teaches wherein the drive mechanism comprises: -5-Customer No. 160809Attorney Docket No. 00278.1041.OOUSan actuator (500, fig. 2) disposed at the door mounting plate (Fig. 2); a drive gear (400, Fig. 2) connected to the actuator (Fig. 2) and configured to be driven to rotate by the actuator (¶0047, Lines 5-6); a rack (213/224, Fig. 2) engaged with the drive gear.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee & Yun to incorporate the teachings of Geng to provide wherein the drive mechanism comprises: -5-Customer No. 160809Attorney Docket No. 00278.1041.OOUSan actuator disposed at the door mounting plate; a drive gear connected to the actuator and configured to be driven to rotate by the actuator; a rack engaged with the drive gear, which would provide a vertical air conditioner whose air outlet is opened and closed in a novel and unique manner (¶0005).

Regarding claim 22, Lee shows wherein a side of the first panel (14/1214, Fig. 17) facing the back plate assembly (13, Fig. 17) includes an engaging hook (see Annotated Figure 2), the back plate assembly includes an engaging buckle (see Annotated Figure 2), and the engaging hook is configured to extend into the engaging buckle (Fig. 17).  


    PNG
    media_image2.png
    700
    775
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 23, Lee shows wherein the engaging hook comprises: a horizontal extension section (see Annotated Figure 2), one end of the horizontal extension section being disposed at the first panel (Fig. 17); and a vertical extension section (see Annotated Figure 2), an upper end of the vertical extension section being connected to another end of the horizontal extension section (see Annotated Figure 2), and a lower end of the vertical extension section being configured to extend into the engaging buckle (see Annotated Figure 2).  

Regarding claim 24, Lee shows wherein the engaging buckle has a hollow structure (Fig. 17).  

Regarding claim 29, Lee shows wherein: the panel assembly further comprises an opening and closing member (Fig. 2/4 – the opening and closing member 60, which comprises of element 62, for the second air outlet can be seen in Fig. 2) configured to move back and forth to open or close the second air outlet (Fig. 1/8, ¶0091); and when the opening and closing member moves forwards to be in front of the second air outlet, the opening and closing member opens the second air outlet (Fig. 8).  

Regarding claim 31, Lee shows wherein an outer surface of the first panel (14, Fig. 4) is configured as a curved surface (Fig. 4/6).

Claims 27 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0274795), hereinafter referred to as Lee, in further view of Yun et al (US 2018/0216835), hereinafter referred to as Yun, in further view of Geng et al (WO2019/001184), hereinafter referred to as Geng, in further view of Sekito et al (JP2016195888), hereinafter referred to as Sekito (US 2019/0226711 will be used as a suitable translation), in further view of Choi et al (KR101633782), hereinafter referred to as Choi.

Regarding claim 27, Lee shows elements of the claimed invention as stated above in claim 16 including the back plate assembly and the first panel.
However, the combination of Lee, Yun, Geng & Sekito lacks showing wherein: the back plate assembly includes a positioning receptacle; a bottom of a side of the first panel facing the back plate assembly includes a positioning pin extending towards the back plate assembly and configured to be inserted into the positioning receptacle.  
	Choi (KR101633782), an air conditioner, is in the same field of endeavor as Lee which is an air conditioner.
	Choi teaches wherein: the back plate assembly (110/130/150, Fig. 5) includes a positioning receptacle (157, Fig. 5); a bottom of a side of the first panel (160, Fig. 5) facing the back plate assembly (Fig. 5) includes a positioning pin (165, Fig. 5 – a positioning pin 165, one of a plurality of positioning pins 165, is located at a bottom side of the first panel) extending towards the back plate assembly and configured to be inserted into the positioning receptacle (¶0057).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Lee, Yun, Geng & Sekito to incorporate the teachings of Choi to provide wherein: the back plate assembly includes a positioning receptacle; a bottom of a side of the first panel facing the back plate assembly includes a positioning pin extending towards the back plate assembly and configured to be inserted into the positioning receptacle, which would provide an air conditioner arrangement where the door would operate without interfering with the front and rear panels (¶0013).

Regarding claim 28, Lee shows elements of the claimed invention as stated above in claim 26 including the back plate assembly and the first panel.
However, the combination of Lee, Yun, Geng & Sekito lacks showing wherein:-7-Customer No. 160809Attorney Docket No. 00278.1041.OOUS the first panel includes a third engaging hole disposed adjacent to the positioning pin; the back plate assembly includes a fourth engaging hole disposed opposite to the third engaging hole.  
Choi teaches wherein:-7-Customer No. 160809Attorney Docket No. 00278.1041.OOUS the first panel (160, Fig. 5) includes a third engaging hole (166, Fig. 5) disposed adjacent to the positioning pin (Fig. 5 – the third engaging hole 166 is located adjacent to the positioning pin 165); the back plate assembly (110/130/150, Fig. 5) includes a fourth engaging hole (137, Fig. 3) disposed opposite to the third engaging hole (166, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee, Yun, Geng & Sekito to incorporate the teachings of Choi to provide wherein:-7-Customer No. 160809Attorney Docket No. 00278.1041.OOUS the first panel includes a third engaging hole disposed adjacent to the positioning pin; the back plate assembly includes a fourth engaging hole disposed opposite to the third engaging hole, which would provide an air conditioner arrangement where the door would operate without interfering with the front and rear panels (¶0013).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0274795), hereinafter referred to as Lee, in further view of Yun et al (US 2018/0216835), hereinafter referred to as Yun, in further view of Geng et al (WO2019/001184), hereinafter referred to as Geng, in further view of Sekito et al (JP2016195888), hereinafter referred to as Sekito (US 2019/0226711 will be used as a suitable translation), in further view of Lee et al (US 2017/0115027), hereinafter referred to as Lee et al.

Regarding claim 30, the combination of Lee, Yun, & Geng show elements of the claimed invention as stated above in claim 16 including the top of the first panel.
However, the combination of Lee, Yun, Geng & Sekito lacks showing wherein a top of the first panel includes a plurality of reinforce ribs spaced apart from one another.  
Lee et al (US 2017/0115027), an air conditioner, is in the same filed of endeavor as Lee which is an air conditioner.
Lee et al teaches wherein a top of the first panel (18, Fig. 19) includes a plurality of reinforce ribs (see Annotated Figure 3) spaced apart from one another (Fig. 19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee, Yun, Geng & Sekito to incorporate the teachings of Lee to provide wherein a top of the first panel includes a plurality of reinforce ribs spaced apart from one another, which would provide an air conditioner that may secure a discharge port regularly disposed by an appropriate arrangement of components in the housing (¶0009).


    PNG
    media_image3.png
    640
    714
    media_image3.png
    Greyscale

Annotated Figure 3

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                           

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762